Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on October 13, 2021, and Drawings filed on October 13, 2021.
2.	Claims 1–20 are pending in this case. Claim 1, 13 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          The prior arts do not teach the limitation wherein receiving the first user reaction comprises detecting a user gesture in relation to an environment surrounding the virtual assistant kiosk, and wherein determining the second encounter comprises: determining, based on the user gesture and the location of the virtual assistant kiosk, a location of interest; and in response to the location of interest, selecting the second holographic representation including location information for the location of interest.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 11, 13, 17, 18, 19 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Carpenter, Patent No.: 10728635B1.
With regard to claim 1:
Carpenter discloses a computer-implemented method for providing an enhanced encounter via a holographic virtual assistant (see conversational holographic assistant system 100, column 9 line 62 to column 10 line 27: “As a first example employing a conversational holographic assistant, FIG. 1 is presented. FIG. 1 is a diagram illustrating the front-view of a conversational holographic assistant. In this non-limiting illustrative embodiment, the conversational holographic assistant system 100 includes one or more computing devices 101, a rigid housing structure 102 to contain various components of the conversational holographic assistant system 100, a transparent rigid panel 103, a virtual representation of a human in the form of a hologram 104, a camera 105 mounted to the top portion (or other suitable location) of the transparent rigid panel 103, a microphone 106, speakers 107, and an optical projection system 108 for displaying the hologram 104. The transparent rigid panel 103 may also have at least a portion with touchscreen capability that is capable of receiving user input. Although not shown for clarity, the transparent rigid panel 103, camera 105, microphone 106, speakers 107, and optical projection system 108 all communicate with the one or more computing devices 101 through a variety of communication links such as wireless signals, HDMI cables, device-specific USB cables, and the like. The transparent rigid panel may have a dimension big enough to display the full body size (or a significant portion thereof) of a typical human being, so that the user gets the sense of actually talking to another human being. For example, the transparent rigid panel may have a rectangular dimension of 5 feet by 3 feet. Also, a variety of display technologies can be used to display the hologram. Though in this example an optical projection system is mentioned, persons skilled in the art would also appreciate that instead of an optical projection system, other type of display technologies can be used in certain embodiments.”), the method being executed by one or more processors and comprising: detecting, by the one or more processors, an encounter request from a user (wherein the user can start encounter request with verbal or keyboard or other type of input, column 7 line 1 to line 13: “The conversational holographic assistant comprises an input device component whereby a user can provide a variety of inputs to receive personalized service from the conversational holographic assistant. In one embodiment, an input device may comprise a microphone so that a user may deliver a verbal command to the conversational holographic assistant as if the user was conversing with another human being. In another embodiment, an input device may be in the form of a touchscreen where a user can manually input a selection. In further embodiments, an input device may be a keyboard, a computer mouse, a webcam, a pointing device, among other conventional user input devices for interacting with virtual technologies.”); determining, by the one or more processors, an environmental factor for the holographic virtual assistant (the system determines environmental factors such as the identity of the user on location near the holographic virtual assistant, column 10 line 28 to line 51: “To further illustrate FIG. 1, a brief description of the operation of the conversational holographic assistant system 100 is included. Before a user is detected, the optical projection system 108 displays the human-like hologram 104 on the transparent rigid panel 103 in an idle mode. For example, the hologram 104 may appear to be looking away from a forward direction as would a human retail associate when they are not actively servicing a client. When a user is detected, the camera 105 first detects movement within a predefined distance from the camera 105. The predefined distance preferably is within one meter of the camera 105, but it should be understood that the camera 105 could detect a user at much longer or shorter distances. The camera 105 then takes at least one, but preferably multiple pictures of the detected user. The one or more pictures are then sent over a communication link to the one or more computing devices 101 to determine if the detected user is a previous user. If the detected user is a repeat user, the one or more computing devices 101 causes the hologram to speak to the detected user to see if they would like a service that has been previously performed for the user. If the one or more computing devices 101 determines that the detected user is not a previous user, the conversational holographic assistant performs as follows.”); selecting, by the one or more processors and based on the environmental factor (fig. 2, the response is based on environmental factor such as whether the detected person in the environment is a repeat user or a new user, column 12 line 30 to line 48: “In operation, user recognition component 310 first detects user 320 through communication link 380. If the user recognition component 310 determines that user 320 is a repeat user, the user recognition component 310 then retrieves user 320's preferences. Optionally, the user recognition component may greet the repeat user and ask for the repeat user's confirmation of the retrieved preferences, or give the repeat user the option to indicate new preferences. The user recognition component then sends user preference information to machine-readable text processor component 350 over communication link 381. If the user recognition component 310 does not recognize user 320, then the user recognition component 310 creates a user profile of the user 320's preferences. The input device component 330 then receives a user input from the user 320 over communication link 382. The interpreter component 340 then receives the user input over communication link 383 and then interprets the received user input to derive a first machine-readable text.”), a first encounter, the first encounter including a first holographic representation and a first dialog output (the system output holographic representation and audio response, column 11 line 61 to column 12 line 13: “The method further provides generating an audio file and corresponding computer-generated imagery (CGI) from the second machine-readable text (208). The audio file may be a computer-simulated spoken version of the second machine-readable text in the user's language. The audio file may be in a computer-recognizable format, such as an mp3, mp4, way, or some other audio file format. The CGI preferably is a human-like hologram that move its lips in accordance with the speech contained in the generated audio file. The audio file and CGI are also preferably configured to operate in real-time. The method concludes with causing an audiovisual output to be displayed in the form of a hologram based on data received from the generated audio file and the corresponding CGI (209). The hologram 104 at this step will be displayed on the transparent rigid panel 103 with real-time CGI animation that corresponds to a computer-simulated audio output delivered through the speakers 107. The CGI is projected onto the transparent rigid panel 103 through the optical projection system 108 (or other type of display system, depending on the embodiment).”); and providing, by the one or more processors, the first encounter for presentation to the user on a holographic virtual assistant (the system output holographic representation and audio response, paragraph 37: “The method further provides generating an audio file and corresponding computer-generated imagery (CGI) from the second machine-readable text (208). The audio file may be a computer-simulated spoken version of the second machine-readable text in the user's language. The audio file may be in a computer-recognizable format, such as an mp3, mp4, way, or some other audio file format. The CGI preferably is a human-like hologram that move its lips in accordance with the speech contained in the generated audio file. The audio file and CGI are also preferably configured to operate in real-time. The method concludes with causing an audiovisual output to be displayed in the form of a hologram based on data received from the generated audio file and the corresponding CGI (209). The hologram 104 at this step will be displayed on the transparent rigid panel 103 with real-time CGI animation that corresponds to a computer-simulated audio output delivered through the speakers 107. The CGI is projected onto the transparent rigid panel 103 through the optical projection system 108 (or other type of display system, depending on the embodiment).”).


With regard to claims 3 an 11 and 19:
Carpenter discloses The method of claim 2, further comprising providing the holographic virtual assistant for presentation on a virtual assistant kiosk (see movie theater kiosk, paragraph 61: “ Some of the advantages for companies using conversational holographic assistants include, but are not limited to: augmenting existing staff with holograms; reduction of overhead (taxes, health care, HR, and paid time-off, reduction of legal liabilities and risk, potential reduction of retail footprint with less on-site staff (for example, removing sales counters where customers place orders), providing identical customer service experience at any location, covering labor shortages (e.g. during customer surge, or inclement weather situations), reduction of customer wait times, testing different sales messaged to see what response generates most sales, providing uniform training company-wide (including providing automated updates when new information is available), and, generating real-time data and customer insight (e.g. from detailed description of conversation, identification of patterns that resulted in increased or decreased sales, update response in real time etc.). For example, in a movie theater kiosk, theater operators can test various messages to see what conversation converts to more ticket sales. It is also possible to track sales in real time with onboard credit card processing.”).

Claim 9 is rejected for the same reason as claim 1. 

Claim 13 is rejected for the same reason as claim 1. 



With regard to claim 17:
Carpenter discloses the system of claim 13, wherein the holographic projector comprises a display for displaying a holographic representation (paragraph 30: “The conversational holographic assistant also comprises an output processor component for causing an audiovisual output to be displayed in the form of a hologram based on data received from the generated audio file and corresponding CGI. In one embodiment, the output processor component comprises a holographic projection system, a key hardware component to provide the complete experience. Once the computer graphics program has rendered the desired result for the response, including moving the lips and generating the sound, the image of the holographic person is projected on to piece of hard plastic or glass panel. The piece of plastic or glass panel may have an arbitrary dimension, for example, five foot, by three foot, as long as it is large enough to provide the user the experience of taking to a real human being. The transparent nature of the plastic or glass helps to continue the illusion that the hologram is actually standing in front of the user and conversing with them in real time. At the base of the projection system there is a box that contains the high-performance computer which is required to host all of the previously mentioned software, and render the computer graphics image. A rear mounted projector may take the feed of the computer graphics from the computer, and then project the image on to the piece of plastic or glass panel.”) and one or more audio playback devices (paragraph 37: “The method further provides generating an audio file and corresponding computer-generated imagery (CGI) from the second machine-readable text (208). The audio file may be a computer-simulated spoken version of the second machine-readable text in the user's language. The audio file may be in a computer-recognizable format, such as an mp3, mp4, way, or some other audio file format. The CGI preferably is a human-like hologram that move its lips in accordance with the speech contained in the generated audio file. The audio file and CGI are also preferably configured to operate in real-time. The method concludes with causing an audiovisual output to be displayed in the form of a hologram based on data received from the generated audio file and the corresponding CGI (209). The hologram 104 at this step will be displayed on the transparent rigid panel 103 with real-time CGI animation that corresponds to a computer-simulated audio output delivered through the speakers 107. The CGI is projected onto the transparent rigid panel 103 through the optical projection system 108 (or other type of display system, depending on the embodiment).”).

With regard to claim 18:
Carpenter discloses The system of claim 17, wherein providing the first encounter for presentation to the user on the holographic virtual assistant comprises providing, to the display of the holographic projector, the first holographic representation (paragraph 30: “The conversational holographic assistant also comprises an output processor component for causing an audiovisual output to be displayed in the form of a hologram based on data received from the generated audio file and corresponding CGI. In one embodiment, the output processor component comprises a holographic projection system, a key hardware component to provide the complete experience. Once the computer graphics program has rendered the desired result for the response, including moving the lips and generating the sound, the image of the holographic person is projected on to piece of hard plastic or glass panel. The piece of plastic or glass panel may have an arbitrary dimension, for example, five foot, by three foot, as long as it is large enough to provide the user the experience of taking to a real human being. The transparent nature of the plastic or glass helps to continue the illusion that the hologram is actually standing in front of the user and conversing with them in real time. At the base of the projection system there is a box that contains the high-performance computer which is required to host all of the previously mentioned software, and render the computer graphics image. A rear mounted projector may take the feed of the computer graphics from the computer, and then project the image on to the piece of plastic or glass panel.”).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter and in view of Shen et al., Pub. No.: 2014/0317030A1. 
With regard to claim 2 and 10, 14: 
Carpenter discloses a second encounter, the second encounter including a second holographic representation and a second dialog output; and providing, by the one or more processors, the second encounter for presentation to the user on the holographic virtual assistant (Carpenter column 10 line 35 to line 51: “When a user is detected, the camera 105 first detects movement within a predefined distance from the camera 105. The predefined distance preferably is within one meter of the camera 105, but it should be understood that the camera 105 could detect a user at much longer or shorter distances. The camera 105 then takes at least one, but preferably multiple pictures of the detected user. The one or more pictures are then sent over a communication link to the one or more computing devices 101 to determine if the detected user is a previous user. If the detected user is a repeat user, the one or more computing devices 101 causes the hologram to speak to the detected user to see if they would like a service that has been previously performed for the user. If the one or more computing devices 101 determines that the detected user is not a previous user, the conversational holographic assistant performs as follows.”).
Carpenter does not disclose The method of receiving, by the one or more processors and from the user, a first user reaction, the first user reaction including a first user dialog input and a first user engagement input; determining, by the one or more processors and based on the first user reaction and the environmental factor, a second encounter, the second encounter including a second holographic representation and a second dialog output; and providing, by the one or more processors, the second encounter for presentation to the user on the holographic virtual assistant.
However Shen discloses The method of receiving, by the one or more processors and from the user, a first user reaction, the first user reaction including a first user dialog input and a first user engagement input (wherein the system would determine user’s engagement input such as user’s sentiment, paragraph 42: “In some embodiments, the system can re-train the response predictor based on a user response to the automatic statement (or a lack of a user response). The system analyses the response from the user (operation 210) to detect user-sentiment indicators, which indicate whether the automatic statement succeeded in advancing the conversation with the user. These user-sentiment indicators can indicate, for example, a conversational tone from the user, statements which indicate that the user approves or disapproves the automatic statement, a time interval between the automated statement and the user response, etc. The conversational tone can indicate which statements aggravate the user, please the user, bore the user, get the user interested or excited on the conversation topic, etc. Also, a short time interval between the automated statement and the user response may indicate that the user is actively engaged in the conversation, while a longer time interval may indicate that the user is losing interest in the conversation.”); determining, by the one or more processors and based on the first user reaction and the environmental factor, a second encounter, the second encounter including a second holographic representation and a second dialog output; and providing, by the one or more processors, the second encounter for presentation to the user on the virtual assistant (see figure 2 wherein the diagram is recursive, where the system stated is determined based on previous user response, paragraph 40: “FIG. 2 presents a flow chart illustrating a method 200 for training a conversation agent before and during a conversation with a user in accordance with an embodiment. During operation, the system generates or updates one or more user profiles to reflect user-behavior preferences (operation 202), such that each user profile indicates behavior characteristics for a corresponding user. The system can generate a user profile for a user when the user first registers with the automated-conversation system, or with an application server that utilizes the conversation agent to interact with the user. Also, the system can update the user's profile periodically by obtaining and analyzing new information about the user. The system then periodically trains a response-predictor based on the user profiles (operation 204), for example, to account for new or recently updated user profiles. Once the system has trained the conversation agent's response predictor, the conversation agent can carry a conversation with users to provide information related to a service from an application server, in a way that's customized to each user's communication style. At runtime, the system can determine an automatic statement that advances the chat session (operation 206). For example, the system may receive a conversation message from the user (e.g., a comment or a question), at which point the system generates a response that properly addresses the user's message. As another example, if the system determines that the conversation has stalled, the system generates a statement that can advance the conversation with the user. The system then presents the automatic statement to the user (operation 208), which may or may not solicit a response from the user.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Shen to Carpenter so the second encounter is based on the first user reaction as well as the environmental factor so the system can more accurately determine the best response by learning about how user reacted to the first response to better suit the needs of the user. 


With regard to claim 15:
Carpenter and Shen discloses The system of claim 14, wherein the one or more sensors comprise one or more of video cameras, audio recording devices, motion detectors, IR sensors, WiFi/Bluetooth receivers, and three-dimensional depth sensors (see Carpenter paragraph 35 for video camera: “ FIG. 2 is a flow diagram 200 illustrating a method of operating a conversational holographic assistant. The method provides first detecting a user (201). This step is preferably accomplished through the use of a camera, which may be equipped with an infrared or other types of proximity sensor, configured to take one or more pictures of a user's face when a user is detected within a predefined distance from the camera. The predefined distance is preferably within one meter of the camera, but it should be understood that this distance could be much less or more depending on the operational requirement of the operator of the conversational holographic assistant. Additionally, other techniques for user detection within a predefined distance may be employed, such as using LIDAR or SONAR technology to detect a user. The method further provides, upon detecting a user, determining if the user is a repeat user (202). To accomplish this step, the conversational holographic assistant uses the pictures taken during the detection step (201) and applies facial recognition software to determine if the detected user is a repeat user. If the conversational holographic assistant determines that the detected user is a repeat user, the method then provides that the repeat user's preferences are retrieved (203) from a database. If the conversational holographic assistant determines that the detected user is a first-time user, the method provides that a user profile is created (204). A user profile can include information such as the user's allergy information, the user's previous requests and orders, or the user's preferred language, among other things. The user profile is preferably stored as data on nonvolatile memory on the one or more computing devices 101.”).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter and in view of Nguyen et al., Pub. No.: 2020/0167597A1. 
With regard to claim 6:
Carpenter does not disclose the method of claim 3, wherein the environmental factor is based in part on a position of the user in relation to the virtual assistant kiosk.
However Nguyen discloses the aspect wherein the environmental factor is based in part on a position of the user in relation to the virtual assistant device (paragrpah 59: “The method 300 can also include an operation 306 of determining a distance measure corresponding to an estimate distance of the user relative to a client device. The distance measure can be determined based on data provided by the client device. For instance, the sensor of the client device can provide an output that embodies information pertaining to a location of the user relative to the sensor. The output can be processed and embodied in the request for the automated assistant to initialize performance of the action. In some implementations, the distance measure can correspond to various data from which characteristics of a position and/or location of a user can be determined. For example, the distance measure can also indicate a distance between the user and the client device, and an orientation of the user relative to the client device (e.g., whether the user is facing or not facing the client device).”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Nguyen to Carpenter so the holographic device would have a better knowledge of the position of the user in relation to the virtual assistant to provide better presentation to the user based on the user position that is more personal and take user position into consideration. 

	Claims 4, 7, 8 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter and in view of Abrahams et al., Pub. No.: 2019/0019507. 

With regard to claims 4 and 12 and 20:
Carpenter does not disclose The method of claim 3, wherein the environmental factor is based in part on a location of the virtual assistant kiosk.
However Abrahams does not discloses The method of claim 3, wherein the environmental factor is based in part on a location of the virtual assistant kiosk  (wherein the conversation response is location based wherein the output for different location are different, paragraph 42: “ In addition to insights from the big data engine 90, the statement and question framer 85 may be configured to generate the output based on additional data including at least one of: time data 92, location data 94, and external data 96. Time data 92 constitutes a date and time associated with the user that provides the input and is obtained by the conversation system 55 from the user device 50. Location data 94 constitutes a location associated with the user and is obtained by the conversation system 55 from the user device 50 (e.g., from a global positioning system of the user device 50). External data 96 may comprise any additional data that is used by the conversation system 55 for generating a response to a question, and may include data such as: weather data from a weather service; news data from a news service; traffic data from a traffic service; location data from a mapping service; Internet data obtained via automated Internet search; inventory data obtained from an enterprise database; etc. In embodiments, the conversation system 55 may access the external data 96 to obtain data to use in a response to a user question using conventional techniques. For example, the user may ask the question “what movies are playing at location ABC tonight?” and the conversation system 55 may perform an Internet search of movie theaters near location ABC to obtain data to use in a response to this question.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Abrahams to Carpenter so the response is location based to provide best answer based on the user environment that would fit the needs of the user where the use at different location might have different needs.


With regard to claim 7:
Carpenter discloses  The method of claim 1, wherein determining the environmental factor for the holographic virtual assistant comprises: determining a location of the holographic virtual assistant of a plurality of locations for the holographic virtual assistant; in response to determining a first location, providing a first type of the first encounter (wherein the first location is a movie theater and first type encounter is with regard to ticket sale, paragraph 61: “ Some of the advantages for companies using conversational holographic assistants include, but are not limited to: augmenting existing staff with holograms; reduction of overhead (taxes, health care, HR, and paid time-off, reduction of legal liabilities and risk, potential reduction of retail footprint with less on-site staff (for example, removing sales counters where customers place orders), providing identical customer service experience at any location, covering labor shortages (e.g. during customer surge, or inclement weather situations), reduction of customer wait times, testing different sales messaged to see what response generates most sales, providing uniform training company-wide (including providing automated updates when new information is available), and, generating real-time data and customer insight (e.g. from detailed description of conversation, identification of patterns that resulted in increased or decreased sales, update response in real time etc.). For example, in a movie theater kiosk, theater operators can test various messages to see what conversation converts to more ticket sales. It is also possible to track sales in real time with onboard credit card processing.”). 
Carpenter does not disclose the aspect wherein and in response to determining a second location, providing a second type of the first encounter.
However Abrahams discloses the aspect wherein determining the environmental factor for the virtual assistant comprises: determining a location of the holographic virtual assistant of a plurality of locations for the virtual assistant; in response to determining a first location, providing a first type of the first encounter; and in response to determining a second location, providing a second type of the first encounter (wherein the conversation response is location based wherein the output for different location are different, paragraph 42: “ In addition to insights from the big data engine 90, the statement and question framer 85 may be configured to generate the output based on additional data including at least one of: time data 92, location data 94, and external data 96. Time data 92 constitutes a date and time associated with the user that provides the input and is obtained by the conversation system 55 from the user device 50. Location data 94 constitutes a location associated with the user and is obtained by the conversation system 55 from the user device 50 (e.g., from a global positioning system of the user device 50). External data 96 may comprise any additional data that is used by the conversation system 55 for generating a response to a question, and may include data such as: weather data from a weather service; news data from a news service; traffic data from a traffic service; location data from a mapping service; Internet data obtained via automated Internet search; inventory data obtained from an enterprise database; etc. In embodiments, the conversation system 55 may access the external data 96 to obtain data to use in a response to a user question using conventional techniques. For example, the user may ask the question “what movies are playing at location ABC tonight?” and the conversation system 55 may perform an Internet search of movie theaters near location ABC to obtain data to use in a response to this question.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Abrahams to Carpenter so the response is location based to provide best answer based on the user environment that would fit the needs of the user where the use at different location might have different needs. 

With regard to claim 8:
Carpenter and Abraham disclose The method of claim 1, wherein determining the environmental factor for the holographic virtual assistant comprises determining one or more of a current a time of day, ambient conditions, and a number of users in an environment surrounding the holographic virtual assistant (Abraham wherein the conversation response is time  based wherein the output for different location are different, paragraph 57 to 60: “ At step 302, the conversation system 55 determines context data based on the input. In embodiments, as described with respect to FIG. 2, one of the cognitive core layer 75 and the cognitive personalized interaction layer 80 determines the context data by performing a context analysis on the input. At step 303, the conversation system 55 obtains additional data. In embodiments, as described with respect to FIG. 2, the additional data may include at least one of time data 92, location data 94, and external data 96. At step 304, the conversation system 55 obtains big data insights about the user. In embodiments, as described with respect to FIG. 2, the conversation system 55 obtains insights about the user from a big data engine 90. At step 305, the conversation system 55 generates an response based on the insights. In embodiments, as described with respect to FIG. 2, the statement and question framer 85 generates the response based on at least one insight about the user that was obtained from the big data engine 90. In addition to being based on at least one insight about the user, the response may be generated based on at least one of: the context data determined at step 302; and the additional data obtained at step 303. In embodiments, as described with respect to FIG. 2, generating the response may include: filtering the insights; constructing text fragments based on the filtered insights; generating plural sentences from the text fragments; and selecting a single one of the plural sentences as the response.” See also paragraph 42: “In addition to insights from the big data engine 90, the statement and question framer 85 may be configured to generate the output based on additional data including at least one of: time data 92, location data 94, and external data 96. Time data 92 constitutes a date and time associated with the user that provides the input and is obtained by the conversation system 55 from the user device 50.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Abrahams to Carpenter so the response is location based to provide best answer based on the user environment that would fit the needs of the user where the use at different time might have different needs.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter and in view of Shen, and further in view of Sakai et al., Pub. No.: 2018/0281196A1. 
With regard to claim 16:
Carpenter and Shen does not disclose the system of claim 15, wherein receiving the first user reaction comprises collecting, by the one or more sensors, image data including the first user reaction.
	However Sakai discloses The system of claim 15, wherein receiving the first user reaction comprises collecting, by the one or more sensors, image data including the first user reaction (paragraph 195: “Also, the activity recognition unit 53 retrieves an activity (activity as a reaction) of a user for the utterance of the robot 10 from the image data included in the log information 501, and identifies an activity from the retrieved activity (image data) of a user. In addition, the facial expression recognition unit 55 retrieves a facial expression (facial expression as a reaction) of a user for the utterance of the robot 10 from the image data included in the log information 501, and extracts the emotion of the user from the retrieved facial expression (image data) of the user.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Sakai to Carpenter and Shen
So the system can more accurately determine user’s reaction by capturing user’s facial reaction so the system can respond more accurately that takes account on user’s facial reaction and not just user’s verbal response. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andersen, Pub. No.: 2019/0139541A1: Mechanisms are provided, in a smart speaker system having at least one smart speaker device comprising an audio capture device, and smart speaker system logic, for processing audio sample data captured by the audio capture device. The audio capture device captures an audio sample from a monitored environment and one or more sensor devices capture sensor data representing non-verbal attention indicators associated with a speaker of a speech portion of the audio sample. The smart speaker system logic evaluates the non-verbal attention indicators of the sensor data to determine whether or not the speech portion of the audio sample is directed to the smart speaker device. In response to determining that the speech portion of the audio sample is directed to the smart speaker device, a cognitive system associated with the smart speaker system generates a response to the speech portion.

Bruno, Pub. No.: US 2017/0330215A1: A system may store a first merchant identifier in response to a registration of a first merchant and a user identifier in response to a registration of a user. The system may also store an access permission to control access by the first merchant to a first context. The access permission may be configured for retrieval by a query including at least one of the user identifier or the first merchant identifier. A user may access the system using a voice personal assistant. The system may authenticate the user based on spoken input to the voice personal assistant. The system may return the first context in response to a first application programming interface (API) call and in response to the access permission authorizing access to the first context. The system may facilitate transactions using a voice personal assistant.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179